TDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                            Status of the Claims
2.	Claims 1, 5-15, 18-19 and 23 are currently pending. This office action is in response to the amendment filed on 10/05/2021.  This is a corrected notice of allowability made in order to more specifically indicate where the examiner’s amendment is in the claim.  This indication of where the examiner’s amendment is the same as was indicated in the interview with Dr. Kirsten Grueneburg on 10/29/2021 but is indicated with more specificity. No alteration is made as to the allowability or reasons for allowance. 
                                                       EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kirsten Grueneburg on 10/29/2021.
The application has been amended as follows: 
Claim 1 is amended such that the phrase “wherein the polymer has a refractive index” is changed to “wherein m and n are independently a value greater than 0, and wherein the polymer has a refractive index”. 
Allowable Subject Matter
4.	Claims 1, 5-15, 18-19 and 23 are allowed.
The claims are allowable over the closest prior art of record of Moroishi (US 2013/0003389 A1).
Moroishi teaches an acryl based polymer which is made from phenoxyethyl acrylate and hydroxyethyl acrylamide, which is a temperature responsive unit that includes an amide bond, and which is indicated to have a glass transition temperature of 233 K or -40.15 °C (paragraph 0191). 
Moroishi does not teach or fairly suggest the claimed chemical structure of the polymer which includes an N-isopropyl acrylamide repeating unit structure with a repeating unit from a  phenoxy polyethylene glycol acrylate having two ethylene glycol units. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                    Conclusion
5.	Claims 1, 5-15, 18-19 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763